                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


Nita Gordon, personal
representative of Antonio Gordon,
                                            Case No. 18-cv-13834
                           Plaintiff,
                                            Judith E. Levy
v.                                          United States District Judge

Keith Bierenga and City of Royal            Mag. Judge R. Steven Whalen
Oak,

                           Defendants.

________________________________/

OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 LEAVE TO FILE SECOND AMENDED COMPLAINT [19] AND
GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE
    PLEADINGS AS TO THE CITY OF ROYAL OAK [17]

      Plaintiff Nita Gordon brings this case on behalf of Antonino

Gordon1 who was shot and killed by defendant police officer Keith

Bierenga, of the Royal Oak Police Department. The complaint includes

one count of excessive force against Officer Bierenga and one count of

municipal liability against defendant the City of Royal Oak. After


      1 Defendants point out that the deceased’s name is, in fact, Antonino, and not
Antonio, as listed in the case caption. Obituaries for Mr. Gordon confirm that his
name is Antonino. Out of respect for the deceased, the Court will use Antonino in the
body of the opinion.
defendants filed an answer, the City moved for judgment on the

pleadings on plaintiff’s municipal liability claim. In response, plaintiff

filed a motion for leave to file an amended complaint that includes

additional allegations regarding municipal liability and adds a count of

gross negligence against Officer Bierenga. Both motions are before the

Court.

  I.     Background

       On April 10, 2018, Officer Bierenga pursued Antonino Gordon in

his vehicle and pulled Gordon over in Royal Oak, Michigan. (Dkt. 1 at 2.)

Before Officer Bierenga could speak with Gordon, he drove away fearing

arrest on a potential outstanding warrant. (Id. at 3.) Officer Bierenga

returned to his vehicle and searched for Gordon, who was driving a BMW

vehicle. (Id.) He eventually identified the BMW in a parking lot of a

White Castle restaurant. (Id.)

       In the parking lot, Officer Bierenga exited his vehicle with his gun

drawn. (Id.) Gordon attempted to drive away, and Officer Bierenga shot

at Gordon in his vehicle “at point blank range” four times. (Id.) He struck

Gordon. (Id.) Although Gordon managed to drive away, he was mortally

wounded. (Id.) He lost consciousness while driving and died at some point


                                     2
thereafter. (Id.) Gordon’s personal representative, Nita Gordon, brings

this suit for excessive force and municipal liability on behalf of his estate.

   II.     Motion to Amend

         Because permitting amendments would moot defendants’ motion

for judgment on the pleadings, the Court will address the motion to

amend first.

           A. Legal Standard

         A party seeking to amend a claim, when such an amendment would

not be as a matter of course, “may amend its pleading only with the

opposing party’s written consent or the court’s leave. The court should

freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Leave

should be denied where the amendment demonstrates defects, such as

“undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the

amendment, futility of amendment, etc.” Brown v. Chapman, 814 F.3d

436, 443 (6th Cir. 2016) (quoting Foman v. Davis, 371 U.S. 178, 182

(1962)). Defendants do not argue that there has been any delay, bad faith,

or dilatory motive, but focus instead on futility. The Court will, as well.


                                      3
     “A proposed amendment is futile if the amendment could not

withstand a Rule 12(b)(6) motion to dismiss.” Parchman v. SLM Corp.,

896 F.3d 728, 738 (6th Cir. 2018) (quoting Beydoun v. Sessions, 871 F.3d

459, 469 (6th Cir. 2017)). When deciding a motion to dismiss under Fed.

R. Civ. P. 12(b)(6), the Court must “construe the complaint in the light

most favorable to the plaintiff and accept all allegations as true.” Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plausible claim need not contain

“detailed factual allegations,” but it must contain more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of

action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        B. Analysis

     The proposed amended complaint does two things: it adds

additional allegations with respect to the municipal liability claim

against the City of Royal Oak and it adds a state law claim of gross

negligence against Officer Bierenga. Defendants argue that both

amendments are futile and should therefore be denied. Neither party


                                     4
addresses the claim of excessive force as it is largely unchanged from the

original complaint and defendants have not moved to dismiss this claim.

              i. Municipal Liability

     Defendants argue that the additional allegations with respect to

plaintiff’s municipal liability claim are futile, because the allegations are

conclusory. Plaintiff contends that both its original and amended

complaint sufficiently state a claim for Monell liability under various

theories.

     A municipality may not be sued based solely on injuries inflicted by

its employees. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).

“Instead, it is when execution of a government’s policy or custom . . .

inflicts the injury that the government as an entity is responsible under

[42 U.S.C.] § 1983.” Paige v. Coyner, 614 F.3d 273, 284 (6th Cir. 2010)

(quoting Monell, 436 U.S. at 694).

           To show the existence of a municipal policy or custom
     leading to the alleged violation, a plaintiff can identify: (1)
     the municipality’s legislative enactments or official policies;
     (2) actions taken by officials with final decision-making
     authority; (3) a policy of inadequate training or supervision;
     or (4) a custom of tolerance or acquiescence of federal
     violations.



                                     5
Winkler v. Madison Cty., 893 F.3d 877, 901 (6th Cir. 2018) (citing Baynes

v. Cleland, 799 F.3d 600, 621 (6th Cir. 2015)). Therefore, to survive a

motion to dismiss, a plaintiff must allege “sufficient facts to find an

applicable policy or custom,” Agema v. City of Allegan, 826 F.3d 326, 333

(6th Cir. 2016), and cannot rely on allegations that amount to “bare

recitation of legal standards,” Brown, 517 F. App’x at 436. Rather, a

plaintiff must include factual assertions regarding an actual policy or

custom that violates his rights.

     In the amended complaint, plaintiff seems to invoke multiple

theories of municipal liability, but she focuses on an alleged failure to

supervise or train. She also alludes to the City’s acquiescence to these

violations. Under a failure to supervise or train theory, plaintiff must

plead facts that would “prove . . . (1) the training or supervision was

inadequate for the tasks performed; (2) the inadequacy was the result of

the [government contractor’s] deliberate indifference; and (3) the

inadequacy was closely related to or actually caused the injury.” Winkler,

893 F.3d at 902 (quoting Ellis ex rel. Pendergrass v. Cleveland Mun. Sch.

Dist., 455 F.3d 690, 700 (6th Cir. 2006)). Deliberate indifference can be

shown “where the [government contractor] fails to act in response to


                                    6
repeated complaints of constitutional violations by its [employees],” id.

at 903 (quoting Ellis, 455 F.3d at 700–01), or through “a single violation

of federal rights, accompanied by a showing that [the government] has

failed to train its employees to handle recurring situations presenting an

obvious potential’ for a constitutional violation,” Shadrick v. Hopkins

Cty., 805 F.3d 724, 738–39 (6th Cir. 2015) (quoting Bd. of Cty. Comm’rs

v. Brown, 520 U.S. 397, 409 (1997)). Likewise, under a theory of

acquiescence, plaintiff would be required to plead a pattern of

unconstitutional conduct. D’Ambrosio v. Marino, 747 F.3d 378, 387–88

(6th Cir. 2014).

     The Court cannot identify any properly pleaded facts that, when

assumed to be true, would state a Monell claim under a failure to train

theory, or any other theory. Plaintiff claims that “Defendant Royal Oak,

through its policies, procedures, regulations, or customs, or lack thereof”

violated his rights. (Dkt. 19-1 at 13.) She then lists thirteen ways in

which the City is liable, including “failing to properly train[,] to enact or

provide training[,] to adequately monitor[,]to have proper policies[,]to

supervise,” and, finally, through other “acts and omissions which may be

learned through the course of discovery.” (Id. at 13–14.) But this is a list


                                     7
of bare legal recitals and conclusions. There are no concrete factual

allegations of other instances of excessive, much less lethal force that

plead or even support an inference of a pattern of unconstitutional

conduct. Neither is there any mention of what, if any, training exists

regarding the use of force. Because the additional allegations are merely

conclusory and do not state a claim, permitting leave to amend this claim

is futile.

             ii. Gross Negligence

      Defendants also argue that plaintiff’s addition of a claim of gross

negligence brought pursuant to the Governmental Tort Liability Act

(“GTLA”) is futile. Defendants argue that, as a threshold matter, GTLA

does not create a cognizable cause of action, and contend that, in any

event, a claim of gross negligence cannot be premised on the same

intentional conduct that underlies the claim of excessive force. Plaintiff

counters by arguing that gross negligence is pleaded in the alternative.

      “Under [GTLA], a governmental employee is not liable in tort for

personal injuries as long as the employee’s ‘conduct does not amount to

gross negligence that is the proximate cause of the injury or damage.’”

Oliver v. Smith, 269 Mich. App. 560, 565 (2006) (quoting Mich. Comp.


                                    8
Laws § 691.1407(2)). But the governmental immunity act does not create

a cause of action. Rakowski v. Sarb, 269 Mich. App. 619, 627 (2006) (citing

Beaudrie v. Heanderson, 465 Mich. 124, 139 (2001)). And Michigan courts

have specifically “rejected attempts to transform claims involving

elements of intentional torts into claims of gross negligence.” VanVorous

v. Burmeister, 262 Mich. App. 467, 483 (2004) (citing cases).

     In the context of police shooting cases, gross negligence is generally

not actionable where it is “fully premised” on an intentional claim, such

as excessive force. Id. Under circumstances like those pleaded here, the

Michigan Court of Appeals explained:

     There is no claim that [plaintiff] was shot as the result of an
     accidental discharge of defendant’s firearm or that defendant
     otherwise had not intended to shoot [plaintiff]. Negligence
     might have been the proper claim if defendant had
     unintentionally pulled the trigger or if defendant had been
     aiming at a different target but accidentally shot [plaintiff]
     instead. But there was nothing negligent or reckless about
     defendant’s decision to point his firearm at [plaintiff] and
     shoot—he did so intentionally.

Latits v. Phillips, 298 Mich. App. 109, 119 (2012). Only where a claim

was not “fully premised” on intentional conduct and there was not

“undisputed evidence that defendant intentionally shot [the victim]” have

Michigan courts permitted gross negligence claims to go forward in police
                                    9
shooting cases. Estate of Stanley-Jones v. Weekley, No. 334619, 2018

Mich. App. LEXIS 130, at *8–9 (Jan. 18, 2018). Where the issue

presented by a claim is only “whether the decision by the police officer

was based on ‘a good-faith belief that he was acting properly,” the claim

is fully premised on an excessive force claim. Id.

     In turn, the Sixth Circuit has also rejected attempts to transform

excessive force cases premised on police shootings into claims for gross

negligence. For instance, in a case where plaintiff “allege[d] a claim of

gross negligence against [a defendant officer] . . . by shooting and killing

him,” the Sixth Circuit held the claim was “not cognizable under

Michigan law.” Livermore v. Lubelan, 476 F.3d 397, 408 (6th Cir. 2007).

In Bletz v. Gribble, 641 F.3d 743 (6th Cir. 2011), the Sixth Circuit

explained that a district court erred by not dismissing a claim of gross

negligence premised on a police shooting, explaining that the “only cause

of action available to plaintiff for allegations of this nature would be for

assault and battery.” Id. at 756. And although, in some instances,

“Michigan does allow gross negligence claims based on allegations that

also form the basis of a claim for intentional use of excessive force,”

Jackson v. Lubelan, 657 F. App’x 497, 502 (6th Cir. 2016), “[g]ross


                                    10
negligence ‘is not an independent cause of action’ when the underlying

claim is an intentional shooting of a suspect by an officer.” Presnall v.

Huey, 657 F. App’x 508, 513 (6th Cir. 2016) (quoting Bletz, 641 F.3d at

756).

        Here, plaintiff pleads that Officer Bierenga “fired four shots at point

blank range at [Gordon].” (Dkt. 19-1 at 6.) There is nothing in the

proposed amended complaint to suggest that plaintiff, as an alternative

theory, believes Bierenga accidentally fired his firearm into Gordon’s car.

Instead, the shooting is pleaded as intentional conduct, and therefore

would more properly be brought as an intentional tort, such as assault

and battery, or as plaintiff has brought here, a claim for excessive force

under 42 U.S.C. § 1983. The allegations in this proposed count center

around Officer Bierenga’s “using deadly force when the use of such force

was unreasonable.” (Dkt. 19-1 at 18.) Therefore, the issue presented by

this claim is whether the intentional shooting was reasonable, not

whether Officer Bierenga intended to shoot. As pleaded, plaintiff’s claim

is fully premised on an excessive force claim based on “an intentional

shooting of a suspect by an officer.” See Presnall, 657 F. App’x at 513.

Accordingly, amending the complaint to include the alternative theory of


                                       11
gross negligence without including allegations of negligent or accidental

conduct would be futile.

  III. Motion for Judgment on the Pleadings

     Because the amendments are futile, and the Court will not grant

leave to file the proposed amended complaint, the original complaint

remains operative. The Court can now consider City of Royal Oak’s

motion for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c) as to the municipal liability claim.

        A. Legal Standard

     “The standard of review for a judgment on the pleadings is the same

as that for a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6).” EEOC v. J.H. Routh Packing Co., 246 F.3d 850, 851 (6th Cir.

2001) (citing Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998)). See

supra Section II.A (setting forth the legal standard for a motion to

dismiss).

        B. Analysis

     The original complaint includes conclusory allegations regarding

the City of Royal Oak. The complaint merely concludes that “there was a

complete failure to train and supervise the officers and/or the training


                                    12
and supervision of the offers was so reckless that future violations of

citizens’ rights were inevitable[.]” (Dkt. 1 at 6.) As set forth above, the

original complaint does not include actual allegations of a pattern, as it

includes no reference to other possible violations. And again, if plaintiff

is attempting to plead a single violation rather than a pattern, he must

allege “that [the government] has failed to train its employees to handle

recurring situations presenting an obvious potential’ for a constitutional

violation,” Shadrick v. Hopkins Cty., 805 F.3d 724, 738–39 (6th Cir. 2015)

(quoting Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 409 (1997)). The

original complaint does not allege or identify a specific lack of training or

how training was deficient with respect to the use of deadly force. As a

result, the complaint fails to state a claim against the City of Royal Oak,

and the City is entitled to judgment on the pleadings as to this claim.

  IV.   Conclusion

     For the reasons set forth above, plaintiff’s motion for leave to amend

the complaint (Dkt. 19) is DENIED and defendant’s motion for judgment




                                     13
on the pleadings (Dkt. 17) is GRANTED. The City of Royal Oak is

dismissed.

     IT IS SO ORDERED.

Dated: May 22, 2019                s/ Judith E. Levy
     Ann Arbor, Michigan           JUDITH E. LEVY
                                   United States District Judge




                              14
